272 S.W.3d 470 (2008)
John MARTIN, et al., Appellants/Cross-Respondents,
v.
CITY OF ST. LOUIS, Missouri, et al., Respondents/Cross-Appellants.
No. ED 90197.
Missouri Court of Appeals, Eastern District, Division One.
December 9, 2008.
Charles W. Bobinette, St. Louis, MO, for Appellant/Cross-Respondents.
Patricia A. Hageman, City Counselor, Judith A. Ronzio, Associate City Counselor, St. Louis, MO, for Respondent/Cross-Appellants.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
In this consolidated appeal, John Martin, Taylor Poole, James Maulding, Norvell *471 Powell and William Berri (collectively "Plaintiffs"), former permanent Civil Service employees assigned to Lambert-St. Louis International Airport who were laid off by the City of St. Louis ("the City"), appeal the portion of the trial court's judgment finding that the City complied with the constitutions of the State of Missouri and the United States, applicable ordinances, and the City's regulations with respect to its selection of Plaintiffs for layoff.[1] The City, John Clark, Stanley Newsome, Sr., Timothy Ogle, Patrick Martocci, and Leonard L. Griggs, Jr.[2] cross-appeal the portions of the trial court's judgment finding that the City failed to give Plaintiffs proper notice of the layoffs under the City's regulations, and awarding Plaintiffs damages due to the City's failure to give proper notice. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).
NOTES
[1]  Under the City's Civil Service Rules, the term "layoff" is defined as "the removal of an employee because of lack of work, failure of financial appropriation, or other causes which do not reflect on the employee." Plaintiffs were laid off because of failure of financial appropriation.
[2]  At the time Plaintiffs filed their petition: (1) Clark, Newsome, and Ogle were members of the City's Civil Service Commission; (2) Martocci was the Appointing Authority for the Airport; and (3) Griggs was the Director of the Airport.